 Case 15-20765         Doc 60   Filed 12/10/18 Entered 12/10/18 15:12:09    Desc Main
                                  Document     Page 1 of 6


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In Re:
                                                 Case No. 1:15-bk-20765


BRUNO RANIERI                                    Chapter 13


                                                 Honorable A. Benjamin Goldgar
                                Debtor(s)

                                      NOTICE OF MOTION

To:      See attached list

         Mr. Timothy W. Williams
         21st Mortgage Corporation
         620 Market Street
         Suite 100
         Knoxville, Tennessee 37902

       PLEASE TAKE NOTICE that on January 11, 2019 at 9:30 a.m., the undersigned will
appear before the Honorable A. Benjamin Goldgar at the Park City Branch Court, 301 South
Greenleaf Avenue, Courtroom B, Park City, Illnois 60085 and will then and there present
DEBTOR’S MOTION TO REOPEN CHAPTER 13 CASE, a copy of which is hereby served
upon you.

                                                      /s/ Joseph Scott Davidson

                                                      Joseph Scott Davidson
                                                      Mohammed Omar Badwan
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      jdavidson@sulaimanlaw.com
                                                      mbadwan@sulaimanlaw.com

                                                      Counsel for Bruno Ranieri
  Case 15-20765      Doc 60    Filed 12/10/18 Entered 12/10/18 15:12:09         Desc Main
                                 Document     Page 2 of 6


                              CERTIFICATE OF SERVICE

       I, Joseph Scott Davidson, an attorney, hereby certify that on December 10, 2018,
DEBTORS’ MOTION TO REOPEN CHAPTER 13 CASE was filed with the Clerk of the
Court of the United States Bankruptcy Court for the Northern District of Illinois by using the
CM/ECF system. I have mailed this document by United States Postal Service Certified Mail,
postage prepaid to:

Mr. Timothy W. Williams
21st Mortgage Corporation
620 Market Street
Suite 100
Knoxville, Tennessee 37902

                                                         /s/ Joseph Scott Davidson

                                                         Joseph Scott Davidson
                                                         Mohammed Omar Badwan
                                                         SULAIMAN LAW GROUP, LTD.
                                                         2500 South Highland Avenue
                                                         Suite 200
                                                         Lombard, Illinois 60148
                                                         +1 630-575-8181
                                                         jdavidson@sulaimanlaw.com
                                                         mbadwan@sulaimanlaw.com

                                                         Counsel for Bruno Ranieri
                  Case
Label Matrix for local    15-20765
                       noticing           Doc 60 OCWEN
                                                   Filed
                                                       LOAN12/10/18
                                                            SERVICING, LLC,Entered   12/10/18
                                                                            AS SERVICER FOR U 15:12:09      Desc Main
                                                                                                 Ocwen Loan Servicing, LLC as servicer for U.
0752-1                                                 Document          Page
                                                 c/o Codilis and Associates, P.C. 3 of 6         C/O Codilis & Associates, P.C.
Case 15-20765                                        15W030 North Frontage Road                           15W030 North Frontage Rd.
Northern District of Illinois                        Suite 100                                            Suite 100
Chicago                                              Burr Ridge, IL 60527-6921                            Burr Ridge, IL 60527-6921
Mon Dec 10 12:06:39 CST 2018
U.S. Bankruptcy Court                                (p)21ST MORTGAGE CORPORATION                         Equifax Information Services, LLC
Eastern Division                                     PO BOX 477                                           1550 Peachtree Street NW
219 S Dearborn                                       KNOXVILLE TN 37901-0477                              Atlanta, GA 30309-2468
7th Floor
Chicago, IL 60604-1702

Experian Information Solutions, Inc.                 (p)INTERNAL REVENUE SERVICE                          Internal Revenue Service
475 Anton Boulevard                                  CENTRALIZED INSOLVENCY OPERATIONS                    PO Box 7346
Costa Mesa, CA 92626-7037                            PO BOX 7346                                          Philadelphia, PA 19101-7346
                                                     PHILADELPHIA PA 19101-7346


Ocwen Loan                                           Ocwen Loan Servicing, LLC, as servicer for           Trans Union LLC
1661 Worthington Road, Suite 100                     c/o Codilis & Associates, P.C.                       1561 E. Orangethorpe Avenue
West Palm Beach, FL 33409-6493                       15W030 N. Frontage Road                              Fullerton, CA 92831-5210
                                                     Suite #100
                                                     Burr Ridge, IL 60527-6921

U.S. Bank National Association                       Bruno Ranieri                                        Charles L. Magerski
c/o Ocwen Loan Servicing, LLC                        1151 Franklin Street                                 Sulaiman Law Group, LTD
Attn: Bankruptcy Department                          Mundelein, IL 60060-5376                             900 Jorie Boulevard
P.O. BOX 24605                                                                                            Suite 150
West Palm Beach, FL 33416-4605                                                                            Oak Brook, IL 60523-3810

Glenn B Stearns                                      Joseph S Davidson                                    Nathan C Volheim
801 Warrenville Road                                 Sulaiman Law Group, Ltd.                             Sulaiman Law Group, Ltd.
Suite 650                                            2500 S. Highland Ave                                 2500 S. Highland Ave
Lisle, IL 60532-4350                                 Suite 200                                            Suite 200
                                                     Lombard, IL 60148-7103                               Lombard, IL 60148-7103

Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


21st Mortgage Corp                                   (d)21st Mortgage Corporation                         (d)21st Mortgage Corporation
PO BOX 477                                           620 Market Street                                    Attn: Legal
Knoxville, TN 37901                                  Knoxville, TN 37901                                  P.O. Box 477
                                                                                                          Knoxville, TN 37901


Internal Revenue Service
Department of Treasury
Kansas City, MO 64999
                  Case 15-20765           Doc 60       Filed 12/10/18 Entered 12/10/18 15:12:09                      Desc Main
                                                         Document     Page 4 of 6

                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)21st Mortgage Corporation                         (u)U.S. Bank National Association, as Trustee        End of Label Matrix
                                                                                                          Mailable recipients   18
                                                                                                          Bypassed recipients    2
                                                                                                          Total                 20
    Case 15-20765         Doc 60      Filed 12/10/18 Entered 12/10/18 15:12:09                     Desc Main
                                        Document     Page 5 of 6


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    In Re:
                                                               Case No. 1:15-bk-20765


    BRUNO RANIERI                                              Chapter 13


                                                               Honorable A. Benjamin Goldgar
                                       Debtor(s)

                    DEBTOR’S MOTION TO REOPEN CHAPTER 13 CASE

             BRUNO RANIERI (“Ranieri”), through counsel, SULAIMAN LAW GROUP, LTD.,

pursuant to 11 U.S.C. § 350(b) and Rule 5010 of the Federal Rules of Bankruptcy Procedure,

moves to reopen his Chapter 13 case to enforce terms of the Order Confirming Plan, and in support

thereof, states as follows:

             1.   A petition under chapter 13 was filed on June 15, 2015.

             2.   A plan was confirmed on February 11, 2016.

             3.   The bankruptcy case closed without discharge on October 18, 20181.

             4.   The Debtor requests that this court enter an order reopening this bankruptcy case

pursuant to 11 U.S.C. § 350(b) and Rule 5010 of the Federal Rules of Bankruptcy Procedure to

enforce as well as seek contempt of Debtor’s confirmed Chapter 13 plan.

Dated: December 10, 2018                                               Respectfully submitted,

                                                                       /s/ Joseph Scott Davidson

                                                                       Joseph Scott Davidson
                                                                       Mohammed Omar Badwan
                                                                       SULAIMAN LAW GROUP, LTD.

1
 The court shall not grant a discharge of all debts provided for in the plan or disallowed under section 502, if the
debtor has received a discharge – in a case filed under chapter 7, 11, or 12 of this title during the 4-year period
preceding the date of the order for relief under this chapter. 11 U.S.C. § 1328(f)(1).
Case 15-20765   Doc 60   Filed 12/10/18 Entered 12/10/18 15:12:09    Desc Main
                           Document     Page 6 of 6


                                               2500 South Highland Avenue
                                               Suite 200
                                               Lombard, Illinois 60148
                                               +1 630-575-8181
                                               jdavidson@sulaimanlaw.com
                                               mbadwan@sulaimanlaw.com

                                               Counsel for Bruno Ranieri
